Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 3, 2020

                                     No. 04-19-00826-CR

                                     Richard BRITTAIN,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 13, Bexar County, Texas
                                   Trial Court No. 589944
                        Honorable Rosie S. Gonzalez, Judge Presiding


                                        ORDER
        The State’s brief was due on August 28, 2020, and on that date, the State filed a motion
requesting a ten day extension of time to file its brief. After consideration, we GRANT the
State’s motion and ORDER the State to file its brief by September 7, 2020.



                                                    _________________________________
                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court